In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
Nos. 17‐1611 & 17‐1712 
FIRESTONE FINANCIAL LLC, 
                                                     Plaintiff‐Appellee, 

                                   v. 

JOHN R. MEYER, 
                                                 Defendant‐Appellant. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
               No. 13 C 7241 — Amy J. St. Eve, Judge. 
                      ____________________ 

   ARGUED JANUARY 24, 2018 — DECIDED FEBRUARY 1, 2018 
                ____________________ 

   Before BAUER, KANNE, and BARRETT, Circuit Judges. 
    PER CURIAM. Firestone Financial sued John Meyer as guar‐
antor of defaulted loans. Meyer, proceeding pro se, asserted 
promissory estoppel as both a defense and counterclaim. Af‐
ter an earlier trip to this court, see Firestone Fin. Corp. v. Meyer, 
796 F.3d  822  (7th Cir.  2015),  the  district  court  entered  sum‐
mary judgment for Firestone. Meyer filed two notices of ap‐
peal,  and  we  consolidated  the  appeals.  We  affirm  the  judg‐
ment in 17‐1611 because a reasonable jury could not conclude 
2                                        Nos. 17‐1611 & 17‐1712 

that Meyer has satisfied any of the three elements of promis‐
sory estoppel. We dismiss 17‐1712 as duplicative. 
      
                      I. BACKGROUND 

    Meyer,  a  disbarred  lawyer,  is  the  founder  and  owner  of 
three Illinois companies: J H M Equipment Leasing Company 
(“JHM”), which installed and maintained laundry machines 
in  apartment  buildings;  Dolphin  Laundry  Services  (“Dol‐
phin”),  which  sold  commercial  laundry  equipment  to  JHM 
and other customers; and J H Meyer Enterprises, which oper‐
ated a laundry facility. 
   In  2012  and  2013,  Firestone  Financial  Corporation  fi‐
nanced  JHM’s  business  with  four  loans  totaling  about 
$250,000.  (The  lender,  a  Massachusetts  corporation,  later 
merged with appellee Firestone Financial LCC.) Because JHM 
obtained its equipment from Dolphin at little or no cost, the 
loans to JHM actually financed Dolphin’s purchases from the 
manufacturer. Firestone retained a security interest in JHM’s 
assets. Dolphin, J H Meyer Enterprises, and Meyer also guar‐
anteed JHM’s loan obligations. 
    In  2013  Firestone  sued  JHM  for  defaulting  on  its  repay‐
ment obligations and Meyer and his other two corporations 
for breaching the loan guaranties. The defendants raised the 
affirmative defense and counterclaim of promissory estoppel. 
They asserted that in November 2012, after Firestone had al‐
ready issued JHM two loans of about $45,000 each, Firestone’s 
Vice  President  for  Business  Development,  Dan  McAllister, 
told  Meyer  that  Firestone  would  set  up  a  $500,000  line  of 
credit for JHM. He then made the promise that underlies the 
estoppel defense and counterclaim: McAllister assured Meyer 
Nos. 17‐1611 & 17‐1712                                                3 

that, until the line of credit was established, Firestone would 
finance “any” equipment that JHM needed on the “same” and 
“identical  terms”  to  the  first  two  loans.  Firestone  issued  its 
third loan to JHM, this one for $98,000, in February 2013. After 
McAllister  left  Firestone  that  spring,  Firestone’s  CEO  ap‐
proved  a  final  loan,  for  $66,000.  The  defendants  assert  that 
Firestone’s  refusal  to  issue  further  loans,  as  McAllister  sup‐
posedly promised, harmed them. Specifically, without further 
loans, Dolphin could not pay a manufacturer, Maytag, for ma‐
chines that Dolphin had committed to buy; Maytag then re‐
fused to sell equipment to Meyer’s companies, costing the de‐
fendants “millions.”  
    The case proceeded to judgment quickly. After the defend‐
ants answered the complaint, their lawyer withdrew, and the 
district court entered default judgment against the three un‐
represented  corporations.  This  left  the  claim  of  breach  of 
guaranty against Meyer, who was now pro se. The court later 
dismissed Meyer’s counterclaim and entered summary judg‐
ment for Firestone. It agreed with Firestone that Meyer’s alle‐
gations  were  implausible  because  no  financial  firm  would 
commit  orally  to  loaning  substantial  sums  to  a  startup.  The 
court  accepted  Firestone’s  argument  that  the  dismissal  of 
Meyer’s counterclaim doomed the defense as  well.  With  no 
defense  remaining,  the  court  entered  a  judgment  for  Fire‐
stone. 
    But  the  case  was  not  over.  Meyer  appealed,  and  we  re‐
versed the dismissal of the counterclaim, reasoning that the 
district  court  had  misapplied  Ashcroft  v.  Iqbal,  556  U.S.  662 
(2009), and Bell Atlantic Corporation v. Twombly, 550 U.S. 544 
(2007). On remand Meyer conceded Firestone’s main allega‐
tions. He admitted that JHM “did not make all the payments 
4                                           Nos. 17‐1611 & 17‐1712 

set forth in the payment terms of the four promissory notes” 
and that he “made no payments” to Firestone. He also clari‐
fied  his  promissory‐estoppel  defense  and  counterclaim, 
which in his view excused non‐payment. Both were based on 
McAllister’s  “promise  that  Firestone  would  fund  JHM’s 
equipment purchases while Dan McAllister worked on put‐
ting in place the line of credit.” Meyer also asserted a new de‐
fense: Firestone sold some collateral in a commercially unrea‐
sonable manner. This collateral consisted of over 300 laundry 
machines that JHM had placed in buildings owned by Pangea 
Ventures, LLC. JHM contracted with Pangea to maintain the 
machines and share with Pangea the revenue they generated. 
Firestone  sold  the  machines  to  Pangea  for  $40,000.  Meyer 
swore that it would have been more commercially reasonable 
to sell the machines to a buyer who could take over the con‐
tract. 
    The  district  court  again  entered  summary  judgment  for 
Firestone. The court ruled that Meyer’s reliance on McAllis‐
ter’s alleged promise of additional funding was “unreasona‐
ble  as  a  matter  of  law.”  It  also  found  that  Meyer  could  not 
establish  his  damages  because  he  presented  no  bank  state‐
ments,  accounting  records,  or  invoices  from  the  relevant 
years. Finally, the court rejected as undeveloped and unsub‐
stantiated  the  argument  that  Firestone’s  sale  of  the  laundry 
machines  to  Pangea  was  commercially  unreasonable.  The 
judgment was for $427,131 against Meyer. 
    After  the  district  court  entered  summary  judgment  for 
Firestone, Meyer filed a notice of appeal (No. 17‐1611) and a 
document  he  styled  a  “Motion  Under  Rule  52(b)  to  Amend 
the Findings and Judgment of [the] Court.” The court denied 
the  motion  as  procedurally  improper,  adding  that  it  would 
Nos. 17‐1611 & 17‐1712                                              5 

deny  the  motion  on  the  merits  even  if  construed  as  a  Rule 
59(e) motion. Two days later Meyer filed an “amended notice 
of appeal” (No. 17‐1712) in which he specified that he sought 
to appeal both the district court’s entry of summary judgment 
for Firestone and its denial of his post judgment motion. We 
consolidated the two appeals for decision. 
 
                        II. DISCUSSION 
     
    We  begin  with  two  preliminary  matters.  First,  appeal 
17‐1712 is duplicative. Meyer raises no arguments about the 
denial of his post‐judgment motion. And if he had, he did not 
need to file a second appeal to raise them. See Borrero v. City 
of Chicago, 456 F.3d 698, 699–70 (7th Cir. 2006). We therefore 
dismiss 17‐1712.  
    That  brings  us  to  17‐1611,  which  presents  a  threshold 
question of which state’s law governs Meyer’s promissory‐es‐
toppel defense and counterclaim. Our prior decision used Il‐
linois law, yet the district court on remand applied Massachu‐
setts law, and the parties now seem to agree that Massachu‐
setts law governs under a choice‐of‐law provision in the guar‐
anties. We follow the parties’ lead but note that the answer to 
this  choice‐of‐law  question  makes  little  practical  difference 
here. Compare Dumas v. Infinity Broad. Corp., 416 F.3d 671, 677 
(7th Cir. 2005) (“Under Illinois law, a claim for promissory es‐
toppel will only succeed where all the other elements of a con‐
tract  exist,  but  consideration  is  lacking.”),  with  Neuhoff  v. 
Marvin Lumber & Cedar Co., 370 F.3d 197, 203–04 (1st Cir. 2004) 
(explaining  that,  under  Massachusetts  law,  “promissory  es‐
toppel is nothing but a contract absent consideration”). 
6                                         Nos. 17‐1611 & 17‐1712 

    On  to  the  merits,  where  Meyer  argues  that  the  district 
court  erred  in  entering  summary  judgment  on  his  promis‐
sory‐estoppel  defense  and  counterclaim.  He  insists  that  he 
reasonably believed that, until Firestone set up JHM’s line of 
credit,  Firestone  would  fund  any  equipment  purchase  re‐
quested, on the “same” terms as the first two loans, “without 
further question, the signing of documents, or any further re‐
view of Meyer’s finances.” To get past summary judgment on 
this defense and counterclaim, Meyer needs evidence that (1) 
Firestone made an unambiguous promise to Meyer for unlim‐
ited funding, (2) he took or refrained from action in reasona‐
ble reliance on the promise, and (3) he suffered damage as a 
result. See Anzalone v. Admin. Office of Trial Court, 932 N.E.2d 
774, 786 (Mass. 2010). A reasonable jury reviewing this record 
could not find that Meyer carried his burden of proof for any 
of these elements. 
    First, Meyer cannot show that McAllister made an unam‐
biguous promise of unlimited funding on the “same” terms 
used  as  the  first  two  loans.  Such  a  promise  does  not  even 
make sense because the first two loans had different principal 
amounts  ($45,788  vs.  $44,165)  and  interest  rates  (9.25%  vs. 
10.75%). And the third loan differed from the first two. The 
first two loans called for 36 monthly payments, but the third 
loan,  issued  in  February  2013  for  yet  another  amount—
$98,000—called for 60 monthly payments. “Particularly in the 
case of a sizable commercial loan, it is unlikely that oral un‐
derstandings  which  leave  essential  terms  to  future  negotia‐
tion will support an enforceable loan agreement.” Lambert v. 
Fleet Nat’l Bank, 865 N.E.2d 1091, 1097 (Mass. 2007) (quoting 
Coolidge Bank & Trust Co. v. First Ipswich Co., 401 N.E.2d 165, 
165–66 (Mass. App. Ct. 1980)). Because the parties negotiated 
Nos. 17‐1611 & 17‐1712                                            7 

different  terms  for  each  loan,  there  was  no  unambiguous 
promise for unlimited, identical loans. 
    Moving  on  to  the  second  element,  Meyer  contends  that 
Dolphin  purchased  machines  from  Maytag  in  reliance  on 
McAllister’s  promise.  But  this  argument  suffers  from  two 
problems,  one  evidentiary  and  one  legal.  First,  the  promise 
could not have prompted Meyer to guarantee all the loans. He 
guaranteed the first two loans before McAllister made the al‐
leged promise, and he guaranteed the fourth loan after Fire‐
stone’s  CEO  told  him  that  Firestone  would  issue  no  more 
loans to JHM. At most, the promise of additional funding fac‐
tored into Meyer’s decision to guarantee the third loan. But 
even as to that (or any) loan, any reliance by Meyer was un‐
reasonable as a matter of law. As the district court correctly 
stated, “[i]t would be incongruous if Firestone had a review 
process  for  the  $500,000  line  of  credit  but  simultaneously 
would effectively grant an unlimited line of credit by agreeing 
to  provide  JHM  with  unlimited  loans  for  an  indeterminate 
amount of time.” And if Meyer misapprehended McAllister’s 
promise  in  November  2012,  that  misapprehension  should 
have been dispelled in February 2013 when JHM’s third loan 
request  went  through Firestone’s regular underwriting pro‐
cess. 
    Finally, as to the damages element, Meyer submitted in‐
sufficient  evidence  to  show  that  Firestone’s  promise  caused 
“several million dollars” in harm. Meyer submitted no busi‐
ness records from the relevant years to support his contention 
that  Firestone  caused  any  damage  to  his  companies.  Meyer 
replies that he lost the records when his computer was stolen 
and his email account was closed for non‐payment. But this 
loss is not Firestone’s fault and does not relieve Meyer of his 
8                                      Nos. 17‐1611 & 17‐1712 

evidentiary burden. Because a jury would have to speculate 
about  damages,  a  reasonable  jury  could  not  conclude  that 
Meyer was damaged as a result of any reliance on McAllis‐
ter’s alleged promise. 
    Meyer’s brief concludes with an undeveloped argument. 
He contends that Firestone did not properly mitigate its dam‐
ages  because  Firestone’s sale  of the laundry machine collat‐
eral to Pangea was not commercially reasonable. Under Mas‐
sachusetts law, a secured party that disposes of collateral en‐
joys a rebuttable presumption of commercial reasonableness. 
See MASS.  GEN.  LAWS ch. 106 §§ 9‐610, 9‐626(a)(1). Meyer has 
not rebutted this  presumption. He insists that the  machines 
would have been worth as much as $710,000 to a third party 
who could have taken over JHM’s contract with Pangea. But 
he appears to base this valuation on an off‐the‐cuff guess of 
the  revenues  that  the  laundry  machines  might  have  gener‐
ated. With no business records from the relevant years, a jury 
would have no reliable way of determining whether Meyer’s 
estimation is accurate. In any event, Meyer identifies no other 
party who would have paid more than Pangea did for the col‐
lateral. 
     
                       III. CONCLUSION 
                                  
    Because all three elements of Meyer’s defense and coun‐
terclaim fail, we AFFIRM the district court’s judgment in ap‐
peal 17‐1611 and DISMISS appeal 17‐1712 as duplicative.